Citation Nr: 1615773	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  09-46 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran served on active duty from August 1972 to February 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


REMAND

In the August 2014 remand, the Board determined that the March 2012 VA audiological examination opinion was inadequate as it was simply a restatement of evidence without any underlying rationale as to how or why that evidence supports the conclusion reached.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board also found that the Veteran's assertions made during the October 2011 hearing before the Board that he worked in a quiet shop and wore hearing protection when walking through noisy part(s) of the mill were not discussed in the May 2012 opinion.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  

The Veteran was afforded another VA examination by a new VA examiner in September 2014.  However, the Board again finds that the examination is not adequate for the purposes of adjudicating the Veteran's claims.  The examiner opined that the Veteran's hearing loss and tinnitus were "less likely than not" a result of military noise exposure.  Regarding the hearing loss claim, although it was noted that the Veteran had a high probability for noise exposure during service based on his military occupation specialty, the examiner stated that there was no objective evidence to support the claim of military-related noise injury, explaining that there were no significant threshold shifts or complaints, diagnosis, or treatment of hearing loss during service.  The examiner also stated that it was unknown whether the Veteran's post-military occupational hearing protection was properly used, but concluded that the fact remained that the objective evidence did not support the claim of military-related noise injury.  The examiner found that the Veteran's current hearing loss could be a combination of factors including occupational noise exposure if hearing protection was not used correctly, natural aging process, overall health, and ototoxic medications.  Finally, the examiner noted that the Veteran did not file his claim for at least 10 years after discharge and cited to the Institute of Medicine's finding that a delayed onset of noise-induced hearing loss was unlikely.  

The Board finds this opinion inadequate as in-service hearing loss is not required to establish entitlement to service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Further, the examiner failed to explain why the Veteran's inservice noise exposure did not cause or contribute to his current hearing loss, but merely made a conclusory statement that there was no objective evidence of military-related noise injury.  In addition, the conclusion reached was based in part on the speculative conclusion of post-service occupational noise exposure because the Veteran may not have worn his hearing protection properly.  The determination of service connection may not be based on speculation or even remote possibility.  38 C.F.R. § 3.102 (2015); see Stegman v. Derwinski, 3 Vet. App. 228 (1992).  The examiner also did not based the opinion on the Veteran's history of symptoms, but rather when he filed his claim and failed to address the Veteran's statement during the March 2012 VA examination that he began having problems five years after service.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).

Regarding the claim for tinnitus, the examiner concluded that this disorder was typically a symptom of noise-induced hearing loss and there was no objective evidence for military-related noise injury, including tinnitus.  The examiner noted service entrance and exit examinations were normal and the Veteran reported having onset of tinnitus more than 20 years ago.  The examiner did not address the Veteran's testimony during the October 2011 hearing before the Board that he had ringing in his ears following loud noise exposure during service that would fade over time or the statement during the March 2012 VA examination that he began having problems five years after service.  Id.

As such, the Board finds it necessary to remand the claim for another VA opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is remanded for the following action:

1.  The Veteran's claims file must be provided to an appropriate VA examiner, who has not previously examined the Veteran, to determine whether his bilateral hearing loss and tinnitus is related to his military service.  

After a review of the evidence of record, to include the Veteran's statements, the examiner must provide an opinion as to whether any degree of the currently diagnosed bilateral hearing loss and tinnitus is related to the Veteran's military service.  In offering this opinion, the examiner must specifically acknowledge and discuss the competent lay evidence regarding in-service noise exposure, as well as any continuity of hearing loss and/or tinnitus since service.  The examiner must specifically discuss the Veteran's assertions as to inservice and post-service occupational noise exposure and symptomatology, including his testimony during the October 2011 hearing before the Board and statements during the March 2012 VA examination.  The examiner is advised that the Veteran's statements are competent evidence of noise exposure and symptomatology during his service and thereafter.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  Once the above action has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If a benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




